DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claims are directed to “a computer readable medium”. The specification is silent regarding the meaning of this term. Thus, applying the broadest reasonable interpretation in light of the specification and taking into account the meaning of the words in their ordinary usage as they would be understood by one of the ordinary skill in the art (MPEP 2111), the claim as a whole covers both transitory and non-transitory media. A transitory medium does not fall into any of the four categories of invention (process, machine, manufacture, or composition of matter).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-15 and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nagino et al. CA3133043 (hereinafter “Nagino”).


As to claim 1, Nagino teaches a method of determining and utilizing predicted available power resources from one or more renewable power sources for one or more industrial gas plants comprising one or more storage resources (paragraph 0024-0026 “hydrogen production system 10 produces hydrogen according to the operation plan generated based on the prediction result of predicting the respective demand for hydrogen” and FIG. 1), the method executed by at least one hardware processor, the method comprising: obtaining historical time-dependent environmental data associated with the one or more renewable power sources (paragraph 0037-0039 “acquisition unit 100 may acquire data, which indicates the operation status and so on of each apparatus of the hydrogen production system 10, from the management apparatus 150 or external apparatuses and so on. The acquisition unit 100 may acquire data related to the Go0 certificates”); obtaining historical time-dependent operational characteristic data associated with the one or more renewable power sources (paragraph 0037 “acquisition unit 100 may be connected to a network or the like and acquire data via the network. If at least a part of the data to be acquired is recorded in an external database or the like, the acquisition unit 100 may access to the database or the like and acquire the data. The acquisition unit 100 may supply the acquired data to the recording unit 110”); training a machine learning model based on the historical time-dependent environmental data and the historical time-dependent operational characteristic data (paragraph 0074 “prediction model updating unit 210 is connected to the recording unit 110 and the demand predicting unit 220. The demand prediction model updating unit 210 updates the demand prediction model by learning, using the training data that includes actual values of the demand amount for the plurality of types of hydrogen. It is desirable for the demand prediction model updating unit 210 to learn by using further information that is later in time than the information on the demand prediction factors that the demand prediction model generating unit 200 used to generate the demand prediction model”); executing the trained machine learning model to predict available power resources for the one or more industrial gas plants for a pre-determined future time period (paragraph 0097-0098 “learning using the training data including the actual value of the hydrogen storage amount of the hydrogen storage apparatus 60. It is desirable for the storage amount prediction model updating unit 330 to learn further using information that is later in time than the information of the storage amount prediction factor used to generate the storage amount prediction model by the storage amount prediction model generating unit 320”); and controlling the one or more industrial gas plants in response to the predicted available power resources for the pre-determined future time period (paragraph 0170-0171 “control unit 140 and the acquisition unit 100 acquire information on prediction factors and planning factors, for example, at time tO to time t1. The recording unit 110 receives and stores the acquired information on prediction factors and planning factors”).

As to claim 2, Nagino teaches wherein controlling the one or more industrial gas plants comprises maximizing the usage of the predicted available power resources for the pre- determined future time period (paragraph 0039-0040 “prediction unit 120 generates one or more models, learns (supervised learning as an example) and updates the model. The prediction unit 120 generates a prediction result based on the updated model. The prediction unit 120 supplies the prediction”).

As to claim 3,  Nagino teaches wherein the storage resources comprise one or more industrial gas storage vessels and/or one or more energy storage resources (paragraph 0070 “include information on the storage amount of each type of hydrogen of the hydrogen storage apparatus 60” and FIG. 1).

As to claim 4, Nagino teaches wherein the one or more energy storage resources comprises one or more of: battery energy storage systems; compressed air energy storage; liquid air energy storage; or pumped hydroelectric energy storage (paragraph 0031 “a trailer that stores and carries compressed hydrogen in a tank or the like”).

As to claim 5, Nagino teaches wherein maximizing the usage of the predicted power resources further comprises controlling the utilization of the industrial gas storage vessels and/or one or more energy storage resources in response to the predicted available power resources (paragraph 0154-0155 “transportation planning model updating unit 540 may update the transportation planning model according to various conditions such as the fact that the model has been learned for a predetermined number of times or that the evaluation indicator has reached its maximum, minimum, or predetermined range”).

As to claim 6, Nagino teaches wherein controlling the utilization comprises utilizing an algorithm to select one or more storage resources from a group of storage resources for a given pattern of predicted power availability as a function of time (paragraph 0011-0012 “predicting unit for generating a predicted storage amount of hydrogen for each of the plurality of types of hydrogen, using a storage amount prediction model” and paragraph 0016, 0066).

As to claim 7,  Nagino teaches wherein selection of storage resources is based on physical characteristics of the storage resources (paragraph 0016-0017 “prediction factor including the predicted consumption amount” and claim 5).

As to claim 8, Nagino teaches wherein the one or more renewable power sources comprise one or more of: solar power sources; wind power sources; tidal; hydro power; or geothermal power sources (paragraph 0027 “renewable energy sources such as wind, solar, thermal, geothermal, hydraulic, and/or biomass”).

As to claim 9,  Nagino teaches wherein the environmental data is selected from one or more of: wind speed; cloud cover; precipitation; humidity; air temperature; atmospheric pressure; solar intensity; and tide times (paragraph 0066 “wind speed, wind direction, sunshine, rain, temperature, wave height, sunshine duration and so on”).

As to claim 10,  Nagino teaches wherein the operational characteristic data comprises power output from the one or more renewable power sources (paragraph 0038-0040 “predicted power generation amount, the predicted certificate price, the predicted storage amount, the predicted first hydrogen price, the operation prediction, the transportation prediction, the predicted consumption amount”).

As to claim 11,  Nagino teaches wherein the step of training the machine learning model is carried out periodically at a pre-determined training time (paragraph 0052-0054 “planning unit 130 generates one or more models, learns and updates said models, and generates planning data based on the updated models. The planning unit 130 supplies the generated planning data to the recording unit 110 and the control unit 140” model carried out periodically).

As to claim 12,  Nagino teaches wherein at the training time the machine learning model is trained based on historical time-dependent environmental data and the historical time- dependent operational characteristic data obtained within one or more pre-determined historical time windows (paragraph 0041-0042 “plurality of types of power (for example, power generated by renewable energy and power generated by non-renewable energy) with different environmental loads of power generation over the target period. The predicted electricity price may be the price of power for each time period (selling price or purchasing price). The predicted electricity price may include at least one of the price of power supplied from the utility grid 20 via the power grid” and paragraph 0070).

As to claim 13,  Nagino teaches further comprising comparing the value of the predicted power resources for a pre-determined future time period with the actual power resources at the end of the predicted period to generate a prediction error value (paragraph 0105 “model has been learned for a predetermined number of times or that the error difference due to learning has fallen below a predetermined threshold” and paragraph 0124).

As to claim 14,  Nagino teaches wherein the pre-determined training time is selected when the prediction error value exceeds a pre-determined threshold (paragraph 0177-0178 “unit 120 and the planning unit 130 executes the learning and generates the model, so that the error between the prediction result or the planning data, and the target data derived from the previous actual data, is the minimum error (for example, 0) or equal to or exceeds predetermined value”).

As to claim 15,  Nagino teaches wherein the pre-determined training time is selected based on a pre-determined empirical interval unless the prediction error value exceeds the pre- determined threshold within the pre-determined empirical interval (paragraph 0178-0182 “error, between the prediction result or the planning data of the target period based on the factors of a period prior to the target period over the period from time tO to time t1, and the actual data or the virtual data of the target period, becomes minimal”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagino et al. CA3133043 (hereinafter “Nagino”) in view Cella et al USPGPUB 2019/0324432 (hereinafter “Cella”).


As to claim 16, Nagino teaches all the limitations of the base claims as outlined above.
Nagino does not explicitly teach wherein the one or more industrial gas plants comprise a Hydrogen production plant comprising at least one electrolyzer.
However, Cella teaches wherein the one or more industrial gas plants comprise a Hydrogen production plant comprising at least one electrolyzer (paragraph 2109 “hydrogen produced by the electrolyzer”).
Nagino and Cella are analogous art because they are from the same field of endeavor and contain overlapping structural and functional similarities. They both relate to process plant.
Therefore at the time of effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the above process pant, as taught by Nagino, and incorporating electrolyzer, as taught by Cella.
One of ordinary skill in the art would have been motivated to improve improved methods and systems for using collected data to provide improved monitoring, control, intelligent diagnosis of problems and intelligent optimization of operations in various heavy industrial environments, as suggested by Cella (paragraph 0007).


As to claim 17, Nagino and Cella teaches all the limitations of the base claims as outlined above.
Cella further teaches wherein the one or more industrial gas plants comprise an Ammonia production plant complex including the Hydrogen production plant (paragraph 2109 “safely store hydrogen produced by the electrolyzer. In embodiments, the hydrogen may be used immediately upon completion of electrolyzing, such that no or almost no hydrogen fuel needs to be stored”).
As to claim 18,  Nagino teaches all the limitations of the base claims as outlined above.
Nagino does not explicitly teach wherein the machine learning model comprises one or more of: Gradient boosting algorithm; Long short-term memory (LSTM) algorithm; support vector machine (SVM) algorithm; or random decision forest algorithm.
However, Cella teaches wherein the machine learning model comprises one or more of: Gradient boosting algorithm; Long short-term memory (LSTM) algorithm; support vector machine (SVM) algorithm; or random decision forest algorithm (paragraph 0967 “a genetic scale recurrent neural network. In such embodiments, a RNN (often a LSTM) is used where a series is decomposed into a number of scales where every scale informs the primary length between two consecutive points” and paragraph 0336).


As to claim 19, is related to claim 1 with similar limitations also rejected by same rational.  

As to claim 20, is related to claim 1 with similar limitations also rejected by same rational.  

It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.


Conclusion

The prior art made of record and listed on the attached PTO Form 892 but not relied upon is considered pertinent to applicant's disclosure.
Ho USPGPUB 2015/0153714 teaches renewable energy power generation prediction system includes a measuring module and a control module. The measuring module is configured for measuring power generated by at least one renewable energy power generator and outputting a plurality of historical power values. The control module includes a computing unit and a machine-learning unit. The computing unit is configured for computing a plurality of historical power variations according to the historical power values. The machine-learning unit is configured for estimating a predicted power value according to the historical power variations. A renewable energy power generation prediction method and a power allocation system are disclosed herein as well.
PADULLAPARTHI et al. USPGPUB 2014/0025354 teaches method and system are provided for determining at least one combined forecast value of non-conventional energy resources. An Input/output Interface receives an adaptively selected historical dataset and a current dataset from one or more predictive forecast models and/or measurements. An adaptive forecast module generates one or more variants of machine learning models to model the performance of the one or more predictive forecast models by training the one or more variants of machine learning models on the historical dataset. The adaptive forecast module correlates the current dataset with the historical dataset to adaptively obtain a filtered historical dataset. The adaptive forecast module evaluates the one or more variants of machine learning models on the filtered historical dataset. The adaptive forecast module derives a statistical model to determine the at least one combined forecast value by combining outputs obtained based on the evaluation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIAUL KARIM whose telephone number is (571)270-3279.  The examiner can normally be reached on Monday-Thursday 8:00-4:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571 272 4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZIAUL KARIM/Primary Examiner, Art Unit 2119